UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2012 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 333-102441 (Commission file number) BRINX RESOURCES LTD. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0388682 (IRS Employer Identification No.) 820 Piedra Vista Road NE, Albuquerque, New Mexico 87123 (Address of principal executive offices)(Zip Code) (505) 250-9992 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [x] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [x] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes[x] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:24,629,832 shares of Common Stock, $0.001 par value, as of March 9, 2012 BRINX RESOURCES LTD. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets January 31, 2012 (unaudited) and October 31, 2011 4 Statements of Operations (unaudited) Three months Ended January 31, 2012 and 2011 5 Statement of Shareholders’ Equity Three months Ended January 31, 2012 6 Statements of Cash Flows (unaudited) Three months Ended January 31, 2012 and 2011 7 Notes to Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 28 2 Part I.FINANCIAL INFORMATION Item 1.Financial Statements 3 BRINX RESOURCES LTD. BALANCE SHEETS JANUARY 31, OCTOBER 31, ASSETS (Unaudited) (Audited) Current assets Cash and cash equivalents $ $ Investment - Certificate of deposit Marketable securities Accounts receivable Prepaid expenses and deposit Total current assets Undeveloped mineral interests, at cost Oil and gas interests, full cost method of accounting, net of accumulated depletion Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Total current liabilities Asset retirement obligations Total liabilities Stockholders' equity Preferred stock - $0.001 par value; authorized - 1,000,000 shares Issued - none - - Common stock - $0.001 par value; authorized - 100,000,000 shares Issued and outstanding - 24,629,832 shares Capital in excess of par value Accumulative other comprehensive loss ) ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 4 BRINX RESOURCES LTD. STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE-MONTH PERIODS ENDED JANUARY 31, REVENUES Natural gas and oil sales $ $ DIRECT COSTS Production costs Depletion and accretion General and administrative Total Expenses ) ) OPERATING INCOME/(LOSS) ) OTHER INCOME Interest income Other Income - NET INCOME/(LOSS) BEFORE INCOME TAXES ) Provision for income taxes - - NET INCOME/(LOSS) $ ) $ Net Income/(Loss) Per Common Share - Basic $ ) $ - Diluted $ ) $ Weighted average number of common shares outstanding - Basic - Diluted The accompanying notes are an integral part of these financial statements. 5 BRINX RESOURCES LTD. STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) PREFERRED STOCK COMMON STOCK Capital in Cumulative Total Number Number Excess of Par Retained Comprehensive Stockholders' Comprehensive of Shares Amount of Shares Amount Value Earnings (Loss) Equity Income /(Loss) BALANCES, October 31, 2010 - Comprehensive income / (loss)Unrealized (loss) on held for sale marketable security - ) ) ) Net (loss) - ) - ) ) Comprehensive (loss) ) BALANCES, OCTOBER 31, 2011 - $
